Fourth Court of Appeals
                               San Antonio, Texas
                                   December 22, 2015

                                   No. 04-15-00341-CV

                 BEXAR COUNTY CIVIL SERVICE COMMISSION,
                                Appellant

                                            v.

                                 Carmella GUERRERO,
                                        Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-08758
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
    The Appellant’s Unopposed First Motion for Extension of Time to File Reply Brief is
GRANTED. Time is extended to January 27, 2016.




                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court